DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 02/18/2022. Claims 1-20 are still pending in the present application.  This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022 and 05/26/2022 are in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-6 and 13-17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kim et al Patent WIPO No. :( WO 2018/079947 A1) hereinafter referred as Kim, using the US Application No. :( US 2019/0274076 A1) as translation.
For claim 1, Kim teaches a transmission method comprising: 
obtaining, by a session management device, capability information indicating whether a transport network supports redundant transmission at a transport layer (paragraph [0057], lines 1-7 discloses the functional layer transferring signal between terminal and the core network. The NAS is used primarily for supporting mobility of a terminal and a session management procedure for establishing and maintaining an IP connection between the terminal); 
selecting, by the session management device, a user plane device in the transport network based on the capability information (paragraph [0073], lines 1-7 based on the capabilities, the mobility resources to the user plane in the transport network); and
 managing, by the session management device, a user plane connection- of a terminal based on the capability information (paragraph [0076], lines 1-7),
 wherein the user plane connection is between an access device and the user plane device (paragraph [0078]-[0079], lines 1-9), and 
wherein the user plane connection is usable for transmitting a service flow packet of the terminal (paragraph [0094]-[0095], lines 1-4). 
 For claim 2, Kim teaches the transmission method, wherein obtaining the capability information comprises obtaining, by the session management device, the capability information configured in the session management device (paragraph [0245]-[0247], lines 1-9).  
 For claim 3, Kim teaches the 3. The transmission method, wherein obtaining the capability information comprises: 
sending, by the user plane device, the capability information to the session management device (see fig. 15) (paragraph [0322]-[0325], lines 1-2); and 3Atty. Docket No. 4747-54400 (86176125US07) 
obtaining, by the session management device, the capability information from the user plane device (paragraph [0245]-[0246], lines 1-3).  
 For claim 4, Kim teaches the transmission method, wherein the capability information indicates that the transport network supports the redundant transmission at the transport layer, wherein managing the user plane connection comprises establishing, one N3 tunnel serving as the user plane connection between the access device and the user plane device ( see fig. 12)(paragraph [0006], lines 1-4), (paragraph [0077], lines 1-8)  and (paragraph [0087], lines 1-14), and wherein the user plane device supports the redundant transmission at the transport layer (paragraph [0306]-[0307], lines 1-6).  
 For claim 5, Kim teaches the transmission method, wherein the transport network comprises two independent transmission paths between the access device and the user plane device (paragraph [0086], lines 1-7). 
 For claim 6, Kim teaches the transmission method, wherein each of the two independent transmission paths connects a router or a switch between the access device and the user plane device (paragraph [0076]-[0079], lines 1-4) and (paragraph [0086], lines 1-7).  
 For claim 13, Kim teaches a transmission system comprising: 
 a user plane device; and 
 a session management device coupled to the user plane device, wherein the session management device is configured to: 
obtain capability information indicating whether a transport network supports redundant transmission at a transport layer (paragraph [0057], lines 1-7 discloses the functional layer transferring signal between terminal and the core network. The NAS is used primarily for supporting mobility of a terminal and a session management procedure for establishing and maintaining an IP connection between the terminal); 
select the user plane device in the transport network based on the capability information (paragraph [0073], lines 1-7 based on the capabilities, the mobility resources to the user plane in the transport network); and
 manage a user plane connection of a terminal based on the capability information (paragraph [0076], lines 1-7),
 wherein the user plane connection is between an access device and the user plane device (paragraph [0078]-[0079], lines 1-9), and 7Atty. Docket No. 4747-54400 (86176125US07) 
wherein the user plane connection is usable for transmitting a service flow packet of the terminal (paragraph [0094]-[0095], lines 1-4).  
For claim 14, Kim teaches the transmission system, wherein the session management device is further configured to obtain the capability information configured in the session management device (paragraph [0245]-[0247], lines 1-9).    
For claim 15, Kim teaches the transmission system, wherein the session management device is further configured to obtain the capability information from the user plane device (paragraph [0245]-[0246], lines 1-3).    
For claim 16, Kim teaches the transmission system,  wherein the capability information indicates that the transport network supports the redundant transmission at the transport layer, wherein the session management device is further configured to establish, one N3 tunnel serving as the user plane connection between the access device and the user plane device ( see fig. 12)(paragraph [0006], lines 1-4), (paragraph [0077], lines 1-8)  and (paragraph [0087], lines 1-14), and wherein the user plane device is configured to support the redundant transmission at the transport layer (paragraph [0306]-[0307], lines 1-6).    
For claim 17, Kim teaches the transmission system, wherein the transport network comprises two independent transmission paths between the access device and the user plane device (paragraph [0086], lines 1-7).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being un-patentable over Kim et al Patent WIPO No. :( WO 2018/079947 A1) hereinafter referred as Kim, using the US Application No. :( US 2019/0274076 A1) as translation, in view of Wang et al   US Patent Application No.:( US 2020/0236534 A1) hereinafter referred as Wang.
For claim 7, Kim disclose all the subject matter of the claimed invention with the exemption of the session management device, position information of the terminal, wherein selecting the user plane device comprises selecting, by the session management device, the user plane device based on the position information as recited in claim 7.
Wang from the same or analogous art teaches the session management device, position information of the terminal, wherein selecting the user plane device comprises selecting, by the session management device, the user plane device based on the position information (paragraph [0005], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the session management device, position information of the terminal, wherein selecting the user plane device comprises selecting, by the session management device, the user plane device based on the position information as taught by Wang into the method for supporting UE mobility in wireless communication System of Kim.   
The session management device, position information of the terminal, wherein selecting the user plane device comprises selecting, by the session management device, the user plane device based on the position information can be modify/implemented by combining the session management device, position information of the terminal, wherein selecting the user plane device comprises selecting, by the session management device, the user plane device based on the position information with the device. This process is implemented as a hardware solution or as firmware solutions of Wang into the method for supporting UE mobility in wireless communication System of Kim.  As disclosed in Wang, the motivation for the combination would be to use the session management device, position information of the terminal, selecting the user plane device based on the position information that will help the user to communicate faster and accurately becoming more efficient for a better quality of service in a communication. 
For claim 18, Kim disclose all the subject matter of the claimed invention with the exemption of the session management device is further configured to: obtain position information of the terminal; and select the user plane device further based on the position information of the terminal as recited in claim 18.
Wang from the same or analogous art teaches the session management device is further configured to: obtain position information of the terminal; and select the user plane device further based on the position information of the terminal (paragraph [0005], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the session management device is further configured to: obtain position information of the terminal; and select the user plane device further based on the position information of the terminal as taught by Wang into the method for supporting UE mobility in wireless communication System of Kim.   
The session management device is further configured to: obtain position information of the terminal; and select the user plane device further based on the position information of the terminal can be modify/implemented by combining the session management device is further configured to: obtain position information of the terminal; and select the user plane device further based on the position information of the terminal with the device. This process is implemented as a hardware solution or as firmware solutions of Wang into the method for supporting UE mobility in wireless communication System of Kim.  As disclosed in Wang, the motivation for the combination would be to use the session management device, position information of the terminal, selecting the user plane device based on the position information that will help the user to communicate faster and accurately becoming more efficient for a better quality of service in a communication. 
Allowable Subject Matter
Claims 8-12 and 19-20 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 02/18/2022, with respect to claims 1 and 13 have been fully considered but they are not persuasive. 
Applicant asserts that Kim does not teach in claims 1 and 13, " obtaining, by a session management device, capability information indicating whether a transport network supports redundant transmission at a transport layer ". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
Paragraph [0011] of the current application states “the transport network capability list information includes: when both the access device and the user plane network element support the GTP-U protocol enhancement,  stablishing, by the session management network element, between the access device and the user plane network3 “
In response to the preceding argument examiner respectfully submits that Kim teaches " obtaining, by a session management device, capability information indicating whether a transport network supports redundant transmission at a transport layer ". Kim teaches on Paragraphs [0025], [0057], [0206], [0219] and [0246] the session management procedure for establishing and maintaining an IP connection between the terminal and a PDN GW and functional layer for exchanging signals and traffic messages between a terminal and a core network at the UMTS and EPS protocol stack. The NAS is used primarily for supporting mobility of a terminal. The Session management is responsible for setup of an IP or non-IP traffic connection for the UE as well as user plane management for the connection. The UE X2/UE Sl signaling reference allows the target eNB to address the source eNB and the EPC. The E-RAB context includes required radio network layer (RNL) and transport network layer (TNL) addressing information and a QoS profile of the E-RAB. To prepare HO, the source eNB forwards, to the target eNB, all necessary information ( e.g., E-RAB (E-UTRAN Radio Access Bearer) attributes and RRC context): the redundant transmission at a transport layer is contained into the transmission on the GTP-U layer. The reference states the end-user payload "layer'' decoupled from a transport layer, allowing different techniques in the transport layer. The  Tunnel Protocol for Each PDU Session and this solution addresses the UP protocol model. The tunnel protocol for each node level in a wireless communication system. The End-user payload "layer'' decoupled from the transport layer, allowing different technologies within the transport layer. The node, multiple tunnels connected to different user plane gateways (GWs) may be present. The node-level tunnel is applied to a fixed UE. Therefore, Kim teaches the redundant transmission at a transport layer transported in a network is supported by the information of the session management that maintains the IP and the element support the GTP-U protocol enhancement.
 The prior art should be considered as a whole. See also MPEP § 2141.02 [R-5] Paragraph VI. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642